Exhibit 10.6

Execution Version
AMENDMENT NO. 2
TO
LOAN AGREEMENT [SPARE PARTS]
THIS AMENDMENT NO. 2 TO LOAN AGREEMENT [SPARE PARTS] (this “Amendment”) is
entered into as of this 15th day of January 2009 among US AIRWAYS, INC., a
Delaware corporation (the “Borrower”), GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation, as Administrative Agent for the Lenders (the
“Administrative Agent”), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, as the Collateral Agent (the “Collateral Agent”), GENERAL ELECTRIC
CAPITAL CORPORATION, as the Original Lender (herein called the “Original
Lender”), and such other lenders as may from time to time become party to the
Loan Agreement (as hereinafter defined) (together with the Original Lender, the
“Lenders”).
RECITALS:
A. The Borrower, the Administrative Agent, the Lenders and the Collateral Agent
have heretofore executed and delivered a Loan Agreement [Spare Parts] dated as
of October 20, 2008, as amended by that certain Amendment No. 1 to Loan
Agreement [Spare Parts] dated as of December 5, 2008 (such agreement as so
amended, but prior to the effectiveness of this Amendment, is referred to herein
as the “Original Loan Agreement”).
B. The Borrower has requested that the Original Loan Agreement be further
amended in order to **.
C. The Administrative Agent, the Lenders and the Collateral Agent are willing to
amend the Original Loan Agreement on the terms and conditions set forth herein.
In consideration of the premises and other good and valuable consideration,
receipt of which is hereby acknowledged, the parties hereto agree as follows:
Section 1. Amendments.
A. Section 1.1(c) of the Original Loan Agreement is hereby amended by adding the
following as a new subpagraph (iii) thereof:
“(iii) ** the Borrower may prepay, without premium or penalty, the New Loans, in
whole or in part, at any time during the period beginning on ** on any Business
Day (a “New Loan Prepayment Date”) designated by the Borrower in a written
notice to the Administrative Agent not less than three (3) Business Days’ prior
to the date so designated; provided, however, that (x) no partial prepayment of
the New Loans shall be for less than ** of principal, and (y) no prepayment of
any New Loan (or any portion thereof) pursuant to this sentence may be made
without **. If the Borrower elects to prepay the New Loans in whole or in part
pursuant to the previous sentence, ** the Borrower shall pay on the New Loan
Prepayment Date to the Administrative Agent, for the account of such holders of
New Loans that consent to such prepayment, the principal amount specified to be
prepaid in the applicable notice of prepayment together with all accrued and
unpaid interest thereon, any **, and all other amounts then due and payable
under the Transaction Documents. Prepayments in part (other than the Special
Prepayment and prepayments pursuant to Section 1.1(c)(ii) above and
Section 1.7(f) below) pursuant to this Section 1.1(c)(iii) shall be applied to
principal **, and all payments made by the Borrower pursuant to this
Section 1.1(c)(iii) shall be applied**.”
**Confidential Treatment Requested.

 

 



--------------------------------------------------------------------------------



 



B. Section 1.1(f) of the Original Loan Agreement is hereby amended by amending
the parenthetical clause that appears on the second and third lines thereof to
read in full as follows:
“(including, but not limited to, as otherwise specified in Sections 1.1(a)(2),
1.1(c)(ii) and 1.1(c)(iii) above)”
C. Section 9.1 of the Original Loan Agreement is hereby amended to read in its
entirety as follows:
“Section 9.1. Amendments. Except as otherwise provided for in the Syndication
Agreement, neither this Agreement nor any other Transaction Document nor any
terms hereof or thereof may be changed, waived, discharged or terminated
(excluding any Mortgage Supplement contemplated by the Mortgage) unless such
change, waiver, discharge or termination is in writing signed by the Borrower
and the Required Lenders; provided that (a) no change, waiver, discharge or
termination shall, unless in writing and signed by all of the Lenders, (i) ** or
(ii) ** provided further that (b) no such change, waiver, discharge or
termination shall, without the consent of each Lender affected thereby, (i) **
(ii) extend the final scheduled maturity of the Loan or any Note, or reduce the
rate or extend the time of payment of interest or fees thereon, or reduce the
principal amount thereof, (iii) ** (iv) **(v) amend, modify or waive any
provision of Section 1.1(f) of this Agreement, this Section 9.1 or Section 4.04
of the Mortgage, (vi) ** (vii) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement or
(viii) impair any indemnity under a Transaction Document in favor of such
Lender; provided, further, that no such change, waiver, discharge or termination
shall without the consent of a Transaction Agent, amend, modify or waive any
provision of Article VIII as same applies to such Transaction Agent or any other
provision as same relates to the rights or obligations of such Transaction
Agent. Solely for the benefit of the Lenders from time to time party hereto, the
Collateral Agent hereby agrees that it shall (i) not amend the ** without the
consent of the Required Lenders and (ii) not modify the provisions of the **
referenced in Section 8(i) of the ** as requiring the consent of each “Senior
Lender” affected thereby without the consent of the Lender(s) affected thereby.
**Confidential Treatment Requested.

 

2



--------------------------------------------------------------------------------



 



D. The following terms are either added to Schedule 1 to the Original Loan
Agreement, or, if already appearing therein, are amended to read in full as
follows:
“Excluded Tax” of a Person means (A) any Tax imposed on all or part of the
income, profits or gains (whether worldwide, or only insofar as such income,
profits or gains are considered to arise in or to relate to a particular
jurisdiction) of that Person, any franchise, doing business, net worth or
capital-based Tax imposed on that Person, and any intangibles Tax or similar Tax
imposed on the principal amount or value of the Loans, by any jurisdiction
(including the United States) (i) in which that Person is organized, (ii) in
which that Person’s principal office or applicable Lending Office is located, or
(iii) in which that Person is subject to such Tax as a result of that Person
doing business unrelated to making a Loan under this Agreement, (B) any Tax
imposed on a transferee (including a Participant) of a Lender or on payments to
a transferee to the extent that, under applicable law in effect on the date of
the transfer to such transferee, the amount of such Taxes exceeds the amount of
such Taxes that would have been imposed on the transferor to such transferee or
on payments to such transferor and indemnified against hereunder (with
appropriate adjustment to reflect the amount of the Loan acquired by such
transferee) or (C) any Tax to the extent that liability for such Tax is caused
by, and would not have been incurred but for, (i) the gross negligence or
willful misconduct of such Person or a “related” Indemnitee (as defined in
Section 5.5(a)) or (ii) the inaccuracy of any representation of such Person in
any Transaction Document or (iii) the breach by such Person of any of its
obligations under Section 5.3(c)(i). For the avoidance of doubt, it is expressly
agreed that (x) no New Lender shall be deemed a transferee of the Original
Lender (or any other Lender) for purposes of subclause (B) in this definition of
“Excluded Tax,” but that (y) such subclause (B) shall apply to any transferee
(including any Participant) that receives any interest in the Loan from any New
Lender.
“New Loan Prepayment Date” has the meaning set forth in Section 1.1(c)(iii).”
E. The following terms in Part 1 of Schedule 3 to the Original Loan Agreement
are amended in full to read as follows:
““Maximum Collateral Ratio” means, as of any date of determination, **”
“Maximum Rotables and Key Repairables Ratio” means, as of any date of
determination, **”.
““Required Collateral Amount” means, as of any date of determination, **”.
F. Part 2 of Schedule 3 (Amortization of the Loan) to the Loan Agreement is
amended by replacing the text “Assumes **” in full with the text “Assumes **”.
G. Part 2 of Schedule 3 (Amortization of the Loan) to the Loan Agreement is
further amended by replacing the text “Assumes **” in full with the text
“Assumes **”.
**Confidential Treatment Requested.

 

3



--------------------------------------------------------------------------------



 



Section 2. Miscellaneous.
A. Effectiveness: This Amendment shall become effective as of the date first
above written.
B. Limitation on Amendment: Except as expressly amended hereby, all terms and
provisions of the Loan Agreement remain in full force and effect and are hereby
ratified and confirmed.
C. Counterparts. This Amendment may be executed in any number of counterparts
and by the parties hereto on separate counterparts. All counterparts of this
Amendment executed by the parties hereto together shall constitute one
instrument.
D. Governing Law. This Amendment is being delivered in the State of New York and
shall in all respects, including all matters of construction, validity and
performance, be governed by, and construed in accordance with, the laws of the
State of New York.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
**Confidential Treatment Requested.

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Amendment No. 2 to Loan Agreement [Spare Parts] has
been duly executed and delivered all as of the date first above written.

            US AIRWAYS, INC.
      By:   /s/ Thomas T. Weir         Name:   Thomas T. Weir        Title:  
Vice President and Treasurer        GENERAL ELECTRIC CAPITAL CORPORATION
as the Administrative Agent, Collateral Agent and
Original Lender
      By:   /s/ David J. Lloyd, Jr.         Name:   David J. Lloyd, Jr.       
Title:   Vice President   

 

-S-